DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are presented for examination on the merits.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Della Penna (US 2019/0220011) in view of Yokota (CN 101533561).
As to claim 10 Della Penna discloses in event data recordation to identify and resolve anomalies associated with control of diverless vehicles having claimed:
aspects of the in-vehicle device (Autonomy Controller 150) in communication with a computer in an information center for transmitting, to the computer (Event Adaptation Processor 550), information regarding anomaly of travel environment of a vehicle caused on a road, the in-vehicle device comprising: an information receiver configured to receive position information of an abnormal location that has anomaly of the travel environment from the information center 
However, Yokota in traffic information management teaches:
	resolution regarding anomaly of the travel environment based on the drive data before obtaining clue information Page 7, Para 6 – Page 8, Para 1, (FIG. 4 is a test detecting vehicle or detector of road information of the map. if the collected vehicle information from on the road, such as the exploration vehicle according to the GPS data, the traffic signal non-working management server can generate the highest speed, traffic direction and travel route information. ratio exceeds a certain speed limit at a certain time through statistical analysis calculation speed (based on the present map attribute data), such as probability exceeds 40%, a traffic information management server can push out the limit speed of the road may have changed. through analyzing and judging the traffic direction and a traveling route, a traffic information management server can know which turning direction is prohibited, which road or street is closed. analyzing the probe car data not only driving direction, position and speed based on vehicle at one time, or map matching route of a vehicle, and according to the average speed range, driving direction and vehicle type and other information in the each 5 minutes of traffic behavior rule in 24 hours a day, because most of the traffic rule is the time limit and vehicle type restriction. These methods can avoid vehicle system error computed by itself and surface).
.

Claims 1-9, 11 and 12 are being rejected under 35 U.S.C. 103 as being unpatentable over Della Penna in view of Yokota, and further in view of Sweeny et al. (Sweeny; U.S. Patent Application Publication 2018/0342165 A1).
Regarding Claim 1, Della Penna discloses the aspects of the anomaly detector for use in an information center that collects information from a plurality of vehicles regarding anomaly of travel environment caused on a road, the anomaly detector comprising: a data obtainer configured to obtain drive data from the vehicle (event adaption processor 550: receives event data 536a, 536b, 536c, and 536d via networks 530 from respective autonomous vehicles 519a, 519b, 519c, and 519d, each traveling the same roadway 511 and encountering the same stop sign
546, ¶0068-0069);
a resolution probability determiner configured to determine a probability of anomaly resolution regarding anomaly of the travel environment based on the drive data (Event Resolver 557: [0072] Event resolver 557 includes a simulator 559, which can simulate of the application of various values for one or more of the control signals, the sensor data, and the subset of computed vehicular drive parameters to test and resolve the type of event. Event resolver 557 may include logic to determine an optimal resolution, such as generating executable instructions to begin 
Pattern matcher 555 may be configured to match event data 536a to 536b against patterns of other stored event data to determine a match specifying, for example, “skidding” as an event. [0073] According to various examples, event adaptation processor 550 may be configured to generate normative models of pedestrians, vehicles, and other objects based on vehicle data aggregated at event-adaptive computing platform 509. Geo-localized models may be transmitted to autonomous vehicles to predict classification and types of objects as well as potential movements of dynamic objects. An autonomy controller may compare observed data against modeled predictive data to detect an event. For example, if an error between two measurements exceeds a threshold, an event recorder (not shown) may be configured to store the data related to the event, such as 30 seconds before and 30 seconds after a triggering signal is generated. 
Della Penna teaches probability computation in correlation with the vehicle autonomy controller, “[0061] At 406, an unpredictable dynamic object, such as an errant cyclist, may be identified as an environmental anomaly which, in turn, may also be classified as an event. For example, consider that an autonomy controller may be configured to predict a subset of trajectories relative to a detected object, such as a dynamic object. An event may be detected upon determining a subset of trajectories of an autonomous vehicle may intersect a path of travel of the object (e.g., cyclist), thereby possibly causing a collision. An autonomy controller may be 
In the same field of endeavor, Sweeny teaches probability of anomaly resolution, “[0011] In operating throughout the given region, the AVs can utilize highly detailed localization maps to dynamically compare with ground truth sensor data (e.g., live LIDAR and image data) in order to perform perception, prediction, and vehicle control operations along a given route. In doing so, the AVs can identify and classify objects of interest along the route (e.g., other vehicles, pedestrians, bicyclists, road signs, traffic signals, crosswalks, etc.), calculate risk or collision probabilities, and dynamically modulate braking, steering, and acceleration inputs for low level vehicle control along a high level route plan. In connection with the on-demand transport system, the AVs can receive transport directives or instructions identifying a pick-up location to rendezvous with a requesting user, and a drop-off location for the requesting user. Thus, the AVs can operate according to sequential destinations (e.g., pick-up and drop- off locations) received from the on-demand transport system. [0055] based on the classification of the objects in the object of interest data 242, the prediction engine 245 can predict a path of each object of interest and determine whether the AV control system 220 should respond or react accordingly. For 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Della Penna in view of Yokota with the teachings of Sweeny for increased caution and safety, as taught by Sweeny.
Regarding Claim 2, Della Penna further discloses the aspects of the anomaly detector of claim 1, wherein the result obtainer updates a determination criterion used by the resolution probability determiner for determining the probability of anomaly resolution based on the determination result obtained by the result obtainer ([0073] According to various examples, event adaptation processor 550 may be configured to generate normative models of pedestrians, vehicles, and other objects based on vehicle data aggregated at event-adaptive computing platform 509. Geo-localized models may be transmitted to autonomous vehicles to predict classification and types of objects as well as potential movements of dynamic objects. An autonomy controller may compare observed data against modeled predictive data to detect an event.
For example, if an error between two measurements exceeds a threshold, an event recorder (not shown) may be configured to store the data related to the event, such as 30 seconds before and 30 seconds after a triggering signal is generated. According to various examples, the time during which event data is stored prior and subsequent to an event may be a function of the type of 
Regarding Claim 3, Della Penna further discloses the aspects of the anomaly detector of claim 1 further comprising: an anomaly data storage (Pattern Matcher 555 with storage interior to Event Adaptation Processor 550) configured to store the drive data associated with the abnormal location as accumulated data, for each of abnormalities having occurred, wherein the resolution probability determiner determines the probability of anomaly resolution based on a comparison between newly obtained drive data and the accumulated data stored in the anomaly data storage (historic stored data within the Event Adaptation Processor 550: [0070] Event predictor 553 is configured to identify an event and its characteristics. For example, event predictor 553 may be configured to analyze data 552a to 552d to determine an event and associated one or more behavioral, vehicular, and environmental anomalies. Event predictor 533 is shown to include a data value detector 554 and a pattern matcher 555. Data value detector 554 may be configured to detect one or more data values surpass a threshold or are in a range of values indicative of non-normative operation. Pattern matcher 555 may be configured to match event data 536a to 536b
against patterns of other stored event data to determine a match specifying, for example, “skidding” as an event.).
Regarding Claim 4, Della Penna further discloses the aspects of the anomaly detector of claim 3, wherein upon obtaining the determination result indicative of continuation of an abnormal state (Event Predictor 553), the result obtainer updates the determination criterion used for a 
Regarding Claim 5, Della Penna further discloses the aspects of the anomaly detector of claim 3, wherein upon obtaining the determination result indicative of transition or change of an abnormal state, the result obtainer updates the determination criterion used for a determination of the probability of anomaly resolution by the resolution probability determiner by using part of the accumulated data and the newly obtained drive data ([0073] According to various examples, event adaptation processor 550 may be configured to generate normative models of pedestrians, vehicles, and other objects based on vehicle data aggregated at event-adaptive computing 
Regarding Claim 6, Sweeny further teaches the aspects of the anomaly detector of claim 1, further comprising: a clue information requester configured to request the clue information of the abnormal location to be provided for the vehicle (Data Analyzer 150), wherein the clue information requester refrains from requesting the clue information to be provided for the vehicle when the resolution probability determiner determines that there is no probability of anomaly resolution ([0045] In further examples, the data analyzer 150 may determine that a particular local anomaly is better avoided than resolved, such as complicated road construction areas or dangerous occlusions. In such examples, the routing manager 120 and the matching engine 130 can provide transport instructions 122 and routing updates 121 to route the AVs 189 in a manner such that these local anomalies are avoided. In this manner, the on-demand transport system 100 can actively shut down certain portions or road segments of the given region to AVs 189. In 
Regarding Claim 7, the aspects of the anomaly detection program executed by a computer in an information center that collects information from a plurality of vehicles regarding anomaly of travel environment caused on a road, the anomaly detection program executed by at least one processor in the computer are interpreted and rejected in light of claim 1 as articulated above.
Regarding Claim 8, the aspects of the anomaly detection method performed by a computer in an information center that collects information from a plurality of vehicles regarding anomaly of travel environment caused on a road, the anomaly detection method performed by at least one processor in the computer are interpreted and rejected in light of claim 1 as articulated above.
Regarding Claim 9, Della Penna further discloses aspects of the anomaly detection system having an in- vehicle device and a computer in an information center that collects information 
537 may be configured to modify map data to include stop sign 546 for future use. Update generator 560 may be configured to generate an updated version of autonomy software (e.g., a patch) to download to autonomous vehicles to reduce or eliminate similar events.); and a clue information obtainer configured to obtain a clue information usable for determination of the probability of anomaly resolution about a situation of the abnormal location that has been determined as having a probability of anomaly resolution (Event Predictor 553 with Event Adaptation Processor [0070] Event predictor 553 is configured to identify an event and its characteristics. For example, event predictor 553 may be configured to analyze data 552a to 552d to determine an event and associated one or more behavioral, vehicular, and environmental 
Pattern matcher 555 may be configured to match event data 536a to 536b against patterns of other stored event data to determine a match specifying, for example, “skidding” as an event. [0073] According to various examples, event adaptation processor 550 may be configured to generate normative models of pedestrians, vehicles, and other objects based on vehicle data aggregated at event-adaptive computing platform 509. Geo-localized models may be transmitted to autonomous vehicles to predict classification and types of objects as well as potential movements of dynamic objects. An autonomy controller may compare observed data against modeled predictive data to detect an event. For example, if an error between two measurements exceeds a threshold, an event recorder (not shown) may be configured to store the data related to the event, such as 30 seconds before and 30 seconds after a triggering signal is generated. According to various examples, the time during which event data is stored prior and subsequent to an event may be a function of the type of event. For example, certain events may have five minutes recorded prior to an event and six minutes recorded subsequent the event. The streamed event data may be processed at event-adaptive computing platform 509 to re-compute vehicle and pedestrian models, which thereafter may be simulated and applied in an update of software to validate the recomputed vehicle and pedestrian models.); and a result obtainer configured to obtain a determination result about the determination of the probability of anomaly resolution performed by using the clue information (Event Adaptation Processor 550 with Correlator 536: [0067] Event adaptation processor 550 may operate to aggregate human inputs and responses over a population of autonomous vehicle drivers. The aggregated human responses may be 
Della Penna teaches probability computation in correlation with the vehicle autonomy controller, “[0061] At 406, an unpredictable dynamic object, such as an errant cyclist, may be identified as an environmental anomaly which, in turn, may also be classified as an event. For example, consider that an autonomy controller may be configured to predict a subset of trajectories relative to a detected object, such as a dynamic object. An event may be detected upon determining a subset of trajectories of an autonomous vehicle may intersect a path of travel of the object (e.g., cyclist), thereby possibly causing a collision. An autonomy controller may be further configured to predict the path of displacement of a cyclist (e.g., a dynamic object) to predict a probability that a trajectory of an autonomous vehicle may intersect the path of displacement. Based on the probability and the object characteristics of an object (e.g., cyclists may travel faster than a pedestrian), an autonomy may be configured to select a course of action to facilitate collision-free travel. In some cases, event data associated with the cyclist may be transmitted to an event-adaptive computing platform to analyze various aspects of the event (e.g., whether the object was correctly classified as a cyclist, whether another course of action may have been more optimal, etc.). After the analysis, updated software or autonomous logic may be transmitted back to an autonomous vehicle to update the autonomous logic.”


Regarding Claim 11, Yokota further discloses: The anomaly detector of claim 1, wherein the clue information obtainer obtains the clue information using image data Page 9, Para 2, (updating the feedback (correct, failed, unknown, or not checked). feedback on by user or terminal navigation input to the center. the way of feedback comprises image and text, the image mode is the feedback data of the navigation terminal automatic recognition with camera device, the text is through feedback data user interface. the feedback information uploaded through interface unit and control unit and storing to the traffic information management server of the central storage unit, for checking the reliability of the update information).
Regarding Claim 12, Yokota further discloses: prior to the resolution probability determiner determining the probability of anomaly resolution based on the drive data Page 7, Para 6 – Page 8, Para 1, (FIG. 4 is a test detecting vehicle or detector of road information of the map. if the collected vehicle information from on the road, such as the exploration vehicle according to the GPS data, the traffic signal non-working management server can generate the highest speed, traffic direction and travel route information. ratio exceeds a certain speed limit at a certain time through statistical analysis calculation speed (based on the present map attribute data), such as probability exceeds 40%, a traffic information management server can push out the limit speed of the road may have changed. through analyzing and judging the traffic direction and a traveling route, a traffic information management server can know which turning direction is prohibited, which road or street is closed. analyzing the probe car data not only driving direction, position and speed based on vehicle at one time, or map matching route of a vehicle, and according to the 

Citation of pertinent Prior Arts
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Response to Arguments
	Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689